Citation Nr: 1817076	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-34 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from November 1965 to March 1968, including service in the Republic of Vietnam and service at Camp Lejeune in North Carolina.  His awards and decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

This matter was previously before the Board in February 2017, at which time the Board granted service connection for migraine headaches and remanded the matters of the Veteran's entitlement to service connection for hypertension and traumatic brain injury (TBI) for further development.  On remand, VA granted the claim for service connection for a TBI, and thus, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  As explained in further detail below, the Board grants service connection for hypertension; thus, a discussion of the RO's compliance with the February 2017 remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that a remand by the Board confers on the appellant, as a matter of law, the right to substantial compliance with the remand).

In January 2018, the Board requested an opinion from a Veterans Health Administration (VHA) specialist with regard to this claim.  The requested opinion was received in January 2018.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDING OF FACT

The Veteran's hypertension developed secondary to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310(a).

Here, the Veteran asserts that he developed hypertension secondary to his service-connected posttraumatic stress disorder (PTSD), ischemic heart disease, or migraine headaches; in-service exposure to herbicide agents such as Agent Orange during service in Vietnam; and/or in-service exposure to contaminants at Camp Lejeune.

In January 2018, a VHA specialist opined that it is at least as likely as not that the Veteran's current hypertension is the result of the additive combination of several of his service-connected conditions (PTSD, TBI, and hearing loss from chronic noise exposure) in addition to his multiple in-service exposures, including contaminated water at Camp Lejeune and Agent Orange exposure.  The specialist reasoned that the Veteran's service-connected conditions and military exposures known to be associated with hypertension combined to make up the majority of the Veteran's risk for hypertension at the time of onset, which was at a relatively young age.  The specialist explained that the combination of these factors outweigh the Veteran's traditional risk factors for the development of hypertension.  The specialist also noted that this determination would not necessarily apply in other situations to other veterans with these conditions or exposures, but is unique to this particular veteran's combination of conditions and exposures.

In light of the foregoing, the Board finds that service connection should be granted for hypertension.


ORDER

Service connection for hypertension is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


